             Case 2:20-cv-01517-ACA Document 3 Filed 10/05/20 Page 1 of 3                                     FILED
                                                                                                     2020 Oct-05 PM 01:46
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

RANDAL CRAGUN, CHRIS NELSON,
HEATHER COLEMAN, and
ROBERT CORKER,



                                Plaintiffs,
                                                         CASE NO.: 2:20-cv-01517-ACA

        vs.


JOHN H. MERRILL, in his official capacity
as Secretary of State of Alabama,

                                Defendant.




                          MOTION FOR ADMISSION PRO HAC VICE
                               OF PATRICK C. ELLIOTT


        Pursuant to Local Rule 83.1(b), the undersigned counsel moves this Court to admit

attorney Patrick C. Elliott pro hac vice in the above-styled action to represent Plaintiffs Randal

Cragun, Chris Nelson, Heather Coleman, and Robert Corker. Under penalty of perjury, Patrick

C. Elliott states as follows:

        1.      Movant’s office address1 and contact information is as follows:

                Freedom From Religion Foundation
                10 N. Henry Street
                Madison, Wisconsin 53703
                608-256-8900

1
  Movant requests that the Court grant this motion without the need for movant’s residence address.
Alternatively, movant requests to file his residence address under seal. Movant has faced threats of harm
as have other attorneys employed by FFRF due to the controversial nature of practicing law on matters
involving religion and government.
           Case 2:20-cv-01517-ACA Document 3 Filed 10/05/20 Page 2 of 3




              608-204-0422 (fax)
              patrick@ffrf.org



      2.      Movant is in good standing and eligible to practice in all courts to which he is

      admitted. Movant is admitted to practice in the following jurisdictions:

      Court                                                  Date Admitted
      Wisconsin Supreme Court                                6/9/2009
      Minnesota Supreme Court                                11/20/2015
      U.S. Supreme Court                                     8/5/2019
      U.S. Courts of Appeals for the Third Circuit           5/5/2015
      U.S. Court of Appeals for the Fourth Circuit           3/1/2016
      U.S. Court of Appeals for the Seventh Circuit          5/8/2015
      U.S. District Court for the W.D. of Wisconsin          6/9/2009
      U.S. District Court for the E.D. of Wisconsin          8/6/2010
      U.S. District Court for the E.D. of Michigan           9/24/2014
      U.S. District Court for the W.D. of Texas              3/7/2016
      U.S. District for the District of Nebraska             2/14/2019



      3.       Steven P. Gregory of the Gregory Law Firm, P.C. is local counsel and is a

      member in good standing of the Bar of the United States District Court for the Northern

      District of Alabama. Mr. Gregory has already made an appearance in this case. Mr.

      Gregory will sign pleadings on behalf of the Plaintiffs and consents to the service of

      papers on him. Attorney Gregory’s address and contact information is as follows:

              Gregory Law Firm, P.C.
              505 N. 20th Street, Suite 1215
              Birmingham, AL 35203
              205-208-0312
              steve@gregorylawfirm.us

      WHEREFORE, Plaintiffs respectfully request this Honorable Court grant this Motion and

authorize Patrick C. Elliott to appear pro hac vice as co-counsel in this case.




                                                2
          Case 2:20-cv-01517-ACA Document 3 Filed 10/05/20 Page 3 of 3




                                                     Respectfully Submitted,


Date: Oct. 5, 2020
                                                    Patrick C. Elliott
                                                     ________________
                                                     Patrick C. Elliott
                                                     Freedom From Religion Foundation, Inc.
                                                     10 N. Henry St.
                                                     Madison, WI 53703
                                                     608-256-8900
                                                     patrick@ffrf.org


                                                     Steven P. Gregory
                                                     ASB-0737-R73S
                                                     Gregory Law Firm, P.C.
                                                     505 N. 20th Street, Suite 1215
                                                     Birmingham, AL 35203
                                                     (205) 208-0312
                                                     steve@gregorylawfirm.us

                                                     Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE


        I certify that on October 5, 2020, a copy of the forgoing was mailed to the Defendant at

this address:

John H. Merrill
Office of the Alabama Secretary of State
600 Dexter Ave. S-105
Montgomery, AL 36130



                                                            Patrick C. Elliott
                                                             ______________
                                                            Patrick C. Elliott




                                                3
